SMITH, Presiding Justice,
for the Court:
Arthur Lee Stevenson was convicted of the capital murder of a police officer under the provisions of Mississippi Code Annotated section 97-3-19(2)(a) (Supp.1974), and was sentenced to death. Since the case was tried before Jackson v. State, 337 So.2d 1242 (Miss.1976), his conviction and sentence must be reversed and the cause retried in accordance with the opinion in Jackson v. State, supra.
REVERSED AND REMANDED.
PATTERSON, C. J., INZER, P. J., and ROBERTSON, SUGG, WALKER, BROOM, LEE and BOWLING, JJ., concur.